Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, and 18-19
Claims 1, 3-4, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petroff et al. (2013/0051728; “Petroff”).
Regarding claim 1, Petroff discloses in figures 1A and 1B, and related text, intravascular data collection probes 4 and 5 comprising: a marker band 38 defining a bore, an outer surface, a first end and a second end, the marker band having a band length, the marker band comprising a radiopaque material; a lens 14/15/18 defining a beam directing surface 18, the lens partially disposed in the bore, wherein the beam directing surface extends past the second end; an optical fiber 10 disposed in the marker band, wherein a section of the optical fiber extends from the first end of the marker band, the optical fiber optically coupled to the lens. 


    PNG
    media_image1.png
    446
    643
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    489
    654
    media_image2.png
    Greyscale


Petroff, Figures 1A and 1B.


Regarding claims 3-4 and 18-19, as dependent upon claim 1, Petroff discloses in figures 1A and 1B and related text:
3. The probe of claim 1 further comprising a torque wire defining a torque wire bore 34  and a torque wire end face, wherein the optical fiber extending from the marker band 38 
4. The probe of claim 3 wherein the marker band 38 is joined to the torque wire 34 end face by a butt weld. Petroff, par. [0022].
18. The probe of claim 1 wherein the marker band 38 is substantially cylindrical. 
19. The probe of claim 3 wherein the torque wire 34 is connected to the marker band 38 by a joint substantially in a single plane. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims  17 and 20
Claims 17 and 20, as dependent upon claim 1 and claim 4, respectively, are  rejected under 35 U.S.C. 103 as being unpatentable over Petroff et al. (2013/0051728; “Petroff”) in view of Bhagavatula et al. (2013/0223787; “Bhagavatula”).
Although claim 17 is directed at a device, the claim recites the process “the coating is disposed on …” Although claim 20 is directed at a device, the claim  recites   the  process “molded.”  The patentability of claims 8, 9, 17, and 20’s device does not depend upon its method of production.  MPEP § 2113, Product-by-Process Claims (“Product-by-Process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.").
Regarding claims 17 and 20, Petroff does not explicitly recite:
17. The probe of claim 1 further comprising a coating, the coating is disposed on or relative to the lens such that the lens and the coating define a compound lens system. 
20. The probe of claim 4 wherein lens is a molded unitary lens defining an elongate optical fiber receiving section having a fiber section length and a beam directing surface. 
However, Petroff discloses in figure 1A: “an optical head portion 8, which includes a single mode optical fiber 10, a beam expander 14, a beam shaper 16 and an angle polished optical fiber 18 (alternatively referred to as a beam director 18). A closed end 22 bulbous overcladding 26 (or cap) creates an air space 30 that causes total internal reflection of light by 
17. The probe of claim 1 further comprising a coating, the coating is disposed on or relative to the lens such that the lens and the coating define a compound lens system. 
20. The probe of claim 4 wherein lens is a molded unitary lens defining an elongate optical fiber receiving section having a fiber section length and a beam directing surface. 
because the resulting configurations would facilitate reducing mechanical stress.  Petroff, par. [0024].
Claims 2, 5, 6, 8, 9, and 22 
Claim 2, 5, 6, 8, 9, and 22 as dependent upon claim 1, are  rejected under 35 U.S.C. 103 as being unpatentable over Petroff et al. (2013/0051728; “Petroff”) in view of Bhagavatula et al. (2013/0223787; “Bhagavatula”).
Although claims 8 and 9 are directed at a device, the claims recite or depend upon the  process “molded.”  The patentability of claims 8 and 9’s device does not depend upon its method of production.  MPEP § 2113, Product-by-Process Claims (“Product-by-Process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.").
Regarding claims 2, 5, and 6, Petroff does not explicitly disclose: 

5. The probe of claim 3 further comprising a jacket defining a jacket bore, wherein the marker band, the lens, and a section of the optical fiber are disposed in the jacket bore. 
6. The probe of claim 5 wherein the first end of the marker band and the torque wire end face are disposed in the jacket bore. 
However, Bhagavatula discloses in figure 9A a probe having a  jacket 610. Bhagavatula, par. [0076].

    PNG
    media_image3.png
    463
    714
    media_image3.png
    Greyscale

Bhagavatula, Figure 9A


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Petroff to disclose: 
2. The probe of claim 1 further comprising a jacket defining a jacket bore, wherein the marker band, the lens, and a section of the optical fiber are disposed in the jacket bore. 
5. The probe of claim 3 further comprising a jacket defining a jacket bore, wherein the marker band, the lens, and a section of the optical fiber are disposed in the jacket bore. 

because the resulting configuration would facilitate connecting a cable to the probe.  Bhagavatula, par. [0077].
Regarding claim 8, as dependent upon claim 2, and claim 8, as dependent upon claim 8, Petroff, as applied in the rejection of claims 17 and 20, discloses  overcladding 26 that fixes  beam expander 14, beam shaper 16 and angled surface 18 to define a compound light directing structure, see figure 1A, and an open bore which receives fiber 10, see figure 1B. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Petroff in view of Bhagavatula to disclose:
8. The probe of claim 2 wherein lens is a molded unitary lens defining an elongate optical fiber receiving section having a fiber section length and a beam directing surface. 
9. The probe of claim 8, wherein a first section of the optical fiber is disposed in the optical fiber receiving section, wherein a portion of the first section of the optical fiber is disposed within the marker band bore. 
because the resulting configurations would facilitate reducing mechanical stress.  Petroff, par. [0024].
Regarding claim 22, Leeflang discloses in figures 1A and 1B that the fiber section length 10 and the band length 38 overlap.


Claims 16 and 21
Claims 16 and 21, as dependent upon claim 4 and 3, respectively, are  rejected under 35 U.S.C. 103 as being unpatentable over Petroff et al. (2013/0051728; “Petroff”) in view of Halac et al. (2017/0188912; “Halac”)
Regarding claims 16 and 21, Petroff does not explicitly disclose:
16. The probe of claim 4 wherein the probe is configured to reduce chatter when rotating the probe and collecting image data. 
21. The probe of claim 3, wherein marker band and torque wire are joined by a flexible junction. 
However, Halac discloses in figure 7 that “spring 234 [is] in a slight preload between the first portion 150 and the second portion 152 of the telescoping assembly 132.” Halac, pars. [0370] and [9372].

    PNG
    media_image4.png
    517
    349
    media_image4.png
    Greyscale


Halac, Figure 7.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Petroff to disclose:
16. The probe of claim 4 wherein the probe is configured to reduce chatter when rotating the probe and collecting image data. 
21. The probe of claim 3, wherein marker band and torque wire are joined by a flexible junction. 
because the resulting configurations would reduce the likelihood of chatter. Halac, pars. [0363], [0370], and [0372] (“The slight preload eliminates the " chatter" while having a force that is too small to cause substantial creep of non-spring components in the system.”).
Claims 7 and 10-15
Claims 7 and 10-15, as dependent upon claim 3, are  rejected under 35 U.S.C. 103 as being unpatentable over Petroff et al. (2013/0051728; “Petroff”) in view of Leeflang et al., (2005/0149104; “Leeflang”).
Regarding claims 7 and 10-15, Petroff does not explicitly disclose:
7. The probe of claim 3 wherein the torque wire end face defines a bevel oriented at a bevel angle relative to a longitudinal axis of the torque wire bore, wherein the end face is welded to the first end of the marker band. 
10. The probe of claim 3 wherein the torque wire defines a first outer diameter at the first endface and a second outer diameter at the second endface, wherein the second outer diameter is less than the first outer diameter. 
11. The probe of claim 10 wherein the second outer diameter spans a distance from the second end face until the second outer diameter reaches a step up to the first outer diameter. 

13. The probe of claim 7 wherein the bevel angle ranges from about 20 degrees to about 60 degrees.  
14. The probe of claim 3 wherein torque wire has a first stiffness, wherein marker band has a second stiffness greater than the first stiffness, wherein sum of length of marker band and length of lens extending from marker band defines a stiffness section. 
15. The probe of claim 14 wherein the length of the stiffness section ranges from about 2 mm to about 3 mm. 
However, Leeflang discloses in figures 21-23, and related text, “ apparatus and methods for providing access to body lumens and/or for delivering instruments and/or agents into body lumens during a medical procedure,” Leeflang, par. [0008], the apparatus comprising stiffening members that have “multiple sections providing a variable stiffness for the distal tip.” Leeflang, par. [0052].    Figure 21 discloses sections 28 a1-28a4 have different modulus of elasticity, figure 22 discloses sections  28b1-28b3 having angled (tapered) distal tips which act in concert such that “stiffness changes less abruptly,” and figure 23 discloses sections 28c1-28c4 that are “beveled or otherwise staggered to provide a more gradual and/or continuous change in stiffness.” Leeflang, pars. [0068] and [0069]. 

    PNG
    media_image5.png
    846
    622
    media_image5.png
    Greyscale

Leeflang, Figures 21-23


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Petroff such that 
7. The probe of claim 3 wherein the torque wire end face defines a bevel oriented at a bevel angle relative to a longitudinal axis of the torque wire bore, wherein the end face is welded to the first end of the marker band. Leeflang, fig. 23.
10. The probe of claim 3 wherein the torque wire defines a first outer diameter at the first endface and a second outer diameter at the second endface, wherein the second outer diameter is less than the first outer diameter. Leeflang, figs.22 and 23.
11. The probe of claim 10 wherein the second outer diameter spans a distance from the second end face until the second outer diameter reaches a step up to the first outer diameter. Leeflang, fig. 23.

13. The probe of claim 7 wherein the bevel angle ranges from about 20 degrees to about 60 degrees. Leeflang, figs. 22 and 23 and pars. [0052] and   [0067] (varying stiffness to facilitate “steerability and/or directionality.”  
14. The probe of claim 3 wherein torque wire has a first stiffness, wherein marker band has a second stiffness greater than the first stiffness, wherein sum of length of marker band and length of lens extending from marker band defines a stiffness section. Leeflang, par. [0052].    Leeflang, pars. [0052] and   [0067] (varying stiffness to facilitate “steerability and/or directionality.”  
15. The probe of claim 14 wherein the length of the stiffness section ranges from about 2 mm to about 3 mm. Leeflang, pars. [0052] and   [0067] (varying stiffness to facilitate “steerability and/or directionality.”  
Because the resulting configurations would facilitate delivering instruments during medical procedures.  Leeflang, par. [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883